DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus claims) in the reply filed on May 27, 2022 is acknowledged.

Claim Objections
Claims 41-45 are objected to because of the following informalities:
Claims 41-45 seem to be unintentionally written as method claims dependent on the system claims. If this was intended then they are rejected under 112 as being unclear to what they are trying to claim.
Claim 45 recites “the delivery instrument” which is not recited in claim 43 or 21. It seems the claim was meant to depend off claim 44.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-35 and 41-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rioux et al. (US 6961620; “Rioux”).
Claim 21, Rioux discloses a system capable of retracting tissue (Fig. 6; abstract), the system comprising: a magnetically active implant (42) configured to be removably affixed to at least one of a soft tissue and an organ in a body (Fig. 6); and a magnetically active element (132) configured to be located outside the body and configured to attract the magnetically active implant removably affixed to the at least one of a soft tissue and an organ in a body (Fig. 6; cols. 9-10), wherein movement of the magnetically active element outside the body is configured to influence at least one of the location, shape, and position of the soft tissue in the body (Fig. 6; cols. 9-10).
Claim 22, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active implant is comprised of at least two components (Fig. 6; note there are multiple beads).
Claim 23, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active implant is configured to affix to the soft tissue by at least one of a band, adhesive, suture, staple, clip, clamp, and magnetic attraction (Fig. 6; all these things could be used to affix the beads to the tissue).
Claim 24, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active implant is configured to be positioned through a cannula (Fig. 6; col. 9, lines 23-37).
Claim 25, Rioux discloses the tissue retraction system of claim 21, further comprising at least a second magnetically active implant configured to be removably affixed to at least one of the same and a different soft tissue and an organ in the body (Fig. 6; the beads can be placed anywhere).
Claim 26, Rioux discloses the tissue retraction system of claim 21, wherein the magnetically active element is at least one of a permanent magnet and an electromagnet (Fig. 6; col. 9, lines 38-40).
Claim 27, Rioux discloses the tissue retraction system of claim 21, further comprising the magnetically active element having a magnetic field with adjustable magnetic intensity (col. 5, lines 26-50).
Claim 28, Rioux discloses the tissue retraction system of claim 21, wherein the organ is one of a stomach and intestine (Fig. 6; the device can be placed anywhere within the body).
Claim 29, Rioux discloses a system capable of retracting tissue (Fig. 6; abstract), the system comprising: a cannula (Fig. 6; 120, 126; col. 9, lines 25-37) configured to create a passage from outside a body to inside the body (Fig. 6; col. 9); a magnetically active implant (Fig. 6; 42) configured to be positioned in the body through the cannula (Fig. 6; cols. 9-10), and the magnetically active implant configured to be removably affixed to at least one of a soft tissue and an organ in a body (Fig. 6; the beads can be affixed to any tissue); and a magnetically active element (Fig. 6; 126; cols. 9-10) configured to be located outside the body and configured to attract the magnetically active implant removably affixed to the soft tissue in the body (Fig. 6; cols. 9-10), wherein movement of the magnetically active element outside the body is configured to influence at least one of the location, shape, and position of the soft tissue in the body (Fig. 6; cols. 9-10).
Claim 30, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active implant is comprised of at least two components (Fig. 6; note the plurality of beads 42).
Claim 31, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active implant is configured to affix to the soft tissue by at least one of a band, adhesive, suture, staple, clip, clamp, and magnetic attraction (Fig. 6; any of these things could be used to affix the bead to the tissue).
Claim 32, Rioux discloses the tissue retraction system of claim 29, further comprising at least a second magnetically active implant configured to be removably affixed to at least one of the same and a different soft tissue and an organ in the body (Fig. 6; note the plurality of beads 42 and they can be placed anywhere in the body).
Claim 33, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active element is at least one of a permanent magnet and an electromagnet (Fig. 6; col. 9, lines 38-40).
Claim 34, Rioux discloses the tissue retraction system of claim 29, further comprising the magnetically active element having a magnetic field with adjustable magnetic intensity (col. 5, lines 26-50).
Claim 35, Rioux discloses the tissue retraction system of claim 29, wherein the organ is one of a stomach and intestine (Fig. 6; the device can be placed anywhere within the body).
Claim 41, Rioux discloses the tissue retraction system of claim 24, wherein the magnetically active implant is configured to be positioned through the cannula with a delivery instrument (Fig. 1; 40).
Claim 42, Rioux discloses the tissue retraction system of claim 41, wherein the magnetically active implant is magnetically attracted to the delivery instrument (Figs. 1 and 6; note that the delivery instrument is not positively recited so it can take on any form to help meet the claim, therefore if the delivery instrument has some type of magnetic material or a metal that the beads are attracted to then it meets the claim). 
Claim 43, Rioux discloses the tissue retraction system of claim 21, further comprising the magnetically active element connected to an arm (Fig. 6; 130), wherein the arm is at least one of mechanically, electromechanically, and computer controlled (cols. 9-10, search for 130 to get description of what this member is).
Claim 44, Rioux discloses the tissue retraction system of claim 29, wherein the magnetically active implant is configured to be positioned through the cannula with a delivery instrument (Fig. 1; 40).
Claim 45, Rioux discloses the tissue retraction system of claim 43, wherein the magnetically active implant is magnetically attracted to a delivery instrument (Figs. 1 and 6; note that the delivery instrument is not positively recited so it can take on any form to help meet the claim, therefore if the delivery instrument has some type of magnetic material or a metal that the beads are attracted to then it meets the claim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775